      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 TRANSAMERICA PREMIER LIFE                        §
 INSURANCE COMPANY,                               §
                                                  §
        Plaintiff,
                                                  §
v.                                                §   Civil Action No. 4:19-cv-3213
                                                  §
 EMMANUEL AFOLABI,                                §
                                                  §
        Defendant.                                §

     PLAINTIFF’S COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF

       Plaintiff, Transamerica Premier Life Insurance Company (“Transamerica”), acting by and

through its counsel, Cozen O’Connor, files this complaint for damages and declaratory relief

against Emmanuel Afolabi (“Afolabi”), and in support thereof, states the following:

                                               PARTIES

       1.      Transamerica is an insurance company organized and existing under the laws of the

State of Iowa with its principal place of business in Cedar Rapids, Iowa, and is therefore deemed

to be a citizen of the State of Iowa.

       2.      Afolabi is an adult individual residing at 1117 Birch Rise Road, Richmond, Texas

77406, and is a citizen of the State of Texas.

                                 JURISDICTION AND VENUE

       3.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332, because the

dispute is between citizens of different states and the amount in controversy exceeds the sum of

$75,000.00, exclusive of interest and costs.
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 2 of 14



       4.       Venue is proper in the United States District Court for the Southern District of

Texas pursuant to 28 U.S.C. § 1391(b)(1) because the Southern District of Texas is the judicial

district in which Afolabi resides.

       5.       Venue is also proper in the United States District Court for the Southern District of

Texas pursuant to 28 U.S.C. § 1391(b)(2) because the Southern District of Texas is the judicial

district in which a substantial part of the acts and omissions giving rise to Transamerica’s claims

against Afolabi occurred.

                             FACTS COMMON TO ALL COUNTS

       6.       This is an action in which Transamerica alleges fraud against Afolabi in connection

with a claim for benefits initiated by Afolabi under a long-term care insurance contract with

Transamerica.

       7.       On or about August 20, 2013, Transamerica issued a Flexible Premium Adjustable

Life Insurance policy with Long Term Care Insurance Rider, No. 014576803, to Afolabi (together,

the “Policy”). A true and correct copy of the Policy (minus the Application) is attached hereto as

Exhibit A.

       8.       The Policy provides coverage for certain Qualified Long-Term Care Services –

meaning “necessary diagnostic, preventative, therapeutic, curing, treating, mitigating and

rehabilitative services, and maintenance or personal care services,” subject to the terms and

conditions of the Policy – in the event Afolabi is unable to perform two or more Activities of Daily

Living (“ADLs”) without Substantial Assistance from another person.

       9.       Substantial Assistance is defined in the Policy to mean either Hands-On Assistance

or Standby Assistance meaning, among other requirements, that Afolabi must require the

immediate physical presence of a caregiver.




                                                  2
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 3 of 14



       10.     The ADLs defined in the Policy include Bathing, Continence, Dressing, Eating,

Toileting, and Transferring.

       11.     Thus, in the event Afolabi required Hands-On or Standby Assistance from another

person to perform two or more ADLs, the Policy would pay benefits to Afolabi provided Afolabi

retained, utilized and incurred expenses for the services of an approvable caregiver to assist with

the performance of those ADLs, subject to the terms and conditions of the Policy.

       12.     Notably, benefits under the Policy were only triggered if Afolabi incurred actual

expenses for care services rendered. This meant that Afolabi needed to receive care in exchange

for remuneration, then submit invoices and other Proof of Loss to Transamerica in order for

benefits to be paid. Transamerica was only obligated to pay benefits in the event Afolabi received

care and incurred actual expenses for that care, and the care itself was of a nature that it would not

have been provided to Afolabi free of charge in the absence of insurance.

       13.     The Policy also specifically excluded coverage for care provided by any member

of Afolabi’s Immediate Family.

       14.     On or about August 1, 2016, Afolabi initiated a claim for long-term care insurance

benefits under the Policy. The date on which the claim was opened was approximately nine

months after Afolabi was involved in a motorcycle accident that formed the basis of the claim.

       15.     Transamerica approved Afolabi’s claim and began paying benefits.

       16.     Afolabi identified TEG Home Health Agency (“TEG”) as his caregiver. On

information and belief, TEG is owned and operated by a member of Afolabi’s Immediate Family.

       17.     Afolabi represented to Transamerica that TEG provided care in his home his home

12-13 hours per day, seven days per week, throughout the entirety of his three year claim.




                                                  3
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 4 of 14



       18.     Afolabi’s prognosis at the outset of the claim was such that Transamerica

reasonably believed and expected that Afolabi would return to independence.

       19.     Transamerica was therefore surprised when Afolabi continued to claim for benefits

late into 2017 (two years from the date of the accident) and beyond.

       20.     Beginning in late 2017, Transamerica initiated surveillance on Afolabi.

Notwithstanding his ongoing representations to Transamerica that he received 12-13 hours of care

from TEG each day, no caregiver was seen arriving at or departing his residence, or otherwise.

       21.     Transamerica continued to approve Afolabi’s claim but remained cautious about

the veracity of Afolabi’s subjective reports due to the unusual persistence of the claim and apparent

lack of caregivers, which called into question whether he was, in fact, receiving care and incurring

actual expenses for care such that benefits under the Policy would potentially have been triggered.

       22.     On May 3, 2018, Transamerica sent Afolabi for an Independent Medical

Examination (“IME”) in accordance with its contractual rights under the Policy.

       23.     The IME was performed by Dr. Sunil Thomas, who is board certified in Physical

Medicine and Rehabilitation and had no prior relationship with either Transamerica or Afolabi.

       24.     During the IME, Afolabi purported to behave in a manner consistent with having

significant functional limitations including, but not limited to, reporting a continuing need for

Substantial Assistance with Bathing and Toileting.

       25.     Afolabi presented at the IME with a woman who purported to be his caregiver –

the first time anyone purporting to be Afolabi’s caregiver was seen with Afolabi, despite prior

periods of surveillance.

       26.     Based in substantial part on Afolabi’s subjective representations and behaviors

during the IME, Dr. Thomas initially opined that Afolabi required Substantial Assistance with




                                                 4
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 5 of 14



Bathing, Dressing, Toileting and Transferring.      In other words, it was Dr. Thomas’ initial

impression that Afolabi met the benefit eligibility triggers in his Policy.          Accordingly,

Transamerica continued to pay benefits.

       27.     In September 2018, Transamerica performed another round of surveillance on

Afolabi. As it had done previously, Transamerica performed this surveillance on dates and during

time periods throughout the day when Afolabi specifically represented to Transamerica that he

was receiving and incurring expenses for care services from TEG.

       28.     Afolabi was observed engaging on a daily basis in activities, tasks and movements

which directly contradicted his past and ongoing representations to Transamerica that he suffered

from multiple ADL deficiencies. In fact, Afolabi was seen going to work on multiple dates at his

job as an auto mechanic – a physically demanding job, the mere nature of which is inconsistent

with the notion that Afolabi suffered from an inability to perform multiple ADLs without

Substantial Assistance.

       29.     Relatedly, no caregiver was seen at any time despite Afolabi continuing to represent

to Transamerica that he received and incurred expenses for care from TEG 12-13 hours each day.

       30.     Due to the seemingly irreconcilable disconnect between Afolabi’s reported

functionality and the level of functionality seen on video, Transamerica provided the video to Dr.

Thomas so he would have the benefit of all available information.

       31.     Transamerica asked Dr. Thomas whether the video changed any of the opinions he

expressed in his initial IME report.

       32.     Dr. Thomas confirmed that the video did, in fact, change his opinion. He prepared

an addendum to the initial IME report in which he concluded:

       Based on this video recording and this new evidence which was not present prior
       to the IME, the opinion regarding Mr. Afolabi’s functionality needs to be adjusted.



                                                5
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 6 of 14



       Based on the video surveillance, he is able to ambulate independently without the
       use of an assistive device with a fairly steady gait and as well as hold a cup… He
       is also noted to enter the driver’s side of a vehicle and [is] presumably driving.
       Based on his abilities to perform these activities independently, it is my opinion
       that at this time he would not need assistance from another individual to bathe,
       dress, toilet, ambulate and transfer.

                                              ***
       He should not have difficulties performing basic ADLs in question.

       33.     Although the September 2018 surveillance and IME addendum suggested that

Afolabi was engaging in fraud, Transamerica continued its investigation in order to develop

additional information before taking any action adverse to Afolabi. Transamerica continued to

pay benefits while it investigated.

       34.     Transamerica performed another round of surveillance in January 2019. Afolabi

was once again observed on multiple dates performing tasks outside the home that were

inconsistent with his representations to Transamerica and the notion that he suffered from an

inability to perform ADLs without Substantial Assistance, like driving a car, reaching and bending,

going to work and walking without a pronounced limp or the quad-cane he purported to need.

       35.     Similarly, no caregiver was observed on any date or at any time despite Afolabi

representing to Transamerica that he received and incurred expenses for care 12-13 hours per day,

seven days per week, on each day during the surveillance period.

       36.     At the suggestion of Dr. Thomas, and in accordance with Transamerica’s rights

under the Policy, Transamerica directed Afolabi to participate in a Functional Capacity

Examination (“FCE”) in February 2019.

       37.     Afolabi underwent that FCE with Keith Perry, DPT, who is unaffiliated with either

Afolabi or Transamerica.




                                                6
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 7 of 14



       38.      The FCE report was inconclusive due to evidence of Afolabi malingering during

the Evaluation. Mr. Perry recorded that “Emmanuel Afolabi demonstrated inconsistent and self-

limiting performance with testing,” among other observations arising from Afolabi’s failure to

participate in the Evaluation in good faith.

       39.      Transamerica performed additional surveillance in connection with Afolabi’s

arrival at and departure from the February 28, 2019 FCE. Notably, Afolabi was seen in the

presence of another person who purported to be his caregiver and to be providing assistance.

Afolabi also walked with a quad cane and limp when he presented for the FCE, despite being seen

walking without a cane or limp and having no caregiver present during multiple, earlier periods of

surveillance.

       40.      Afolabi’s use of a cane and putative caregiver during the FCE were intended to

convey to Mr. Perry and Transamerica that his functional limitations were of a nature that would

entitle him to continue receiving benefits under the Policy when, in fact, he was not.

       41.      In accordance with the requirements of the Policy, Afolabi underwent another face

to face assessment with a licensed social worker on May 23, 2019 for the purpose of evaluating

his ongoing eligibility for benefits under the Policy.

       42.      During the May 23, 2019 assessment, Afolabi represented that he needed

Substantial Assistance with five ADLs – Bathing, Toileting, Eating, Dressing and Transferring.

       43.      He further represented that he needed and received care from TEG 13 hours per

day, seven days per week. He reported an inability to walk without a quad cane, and purported to

walk with a pronounced limp. He stated that he could not get out of bed without assistance. He

stated that he needed assistance with transportation. And he represented that he could not and did

not drive a car, particularly due to the fact that he could not turn the key or use his hands.




                                                  7
      Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 8 of 14



       44.     Transamerica performed surveillance the same week as the May 2019 assessment.

       45.     Transamerica observed Afolabi driving a car on multiple dates in direct and

irreconcilable contradiction to his representations to the assessor.

       46.     Transamerica observed Afolabi going to work each day. And, while at work,

Transamerica observed Afolabi lying on his back on the ground for a protracted period of time

while working under a car, among many other observations.

       47.     There were, once again, no apparent limitations to Afolabi’s functionality

whatsoever. In fact, Afolabi’s ability to lie under a car and to get up again without difficulty – let

alone Substantial Assistance – directly refutes the notion that he was unable to transfer in or out

of a bed, as reported to the assessor the very same week.

       48.     Afolabi did not use a cane at any time during the week-long period of surveillance.

       49.     As with prior periods of surveillance, Afolabi was never once seen in the presence

of a caregiver despite surveillance being obtained on dates and during times of day when Afolabi

specifically represented to Transamerica in billing statements submitted to the company in support

of his claim that he received and incurred expenses for care.

       50.     Transamerica completed its investigation and denied Afolabi’s claim under the

Policy on August 26, 2019.

       51.     In total, Transamerica performed more than 25 days of surveillance during its

investigation. Afolabi was never seen in the presence of a caregiver except on those dates when

he underwent an IME, FCE or assessment in order to evaluate his continuing eligibility to receive

benefits – i.e., those dates on which the person performing the evaluation would report to

Transamerica that Afolabi had a caregiver in place.




                                                  8
        Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 9 of 14



         52.    On information and belief, the individuals who appeared with Afolabi at these

evaluations and purported to be his caregivers were not his caregivers but members of his

Immediate Family pretending to be caregivers.

         53.    On information and belief, TEG, a home health care agency that is believed to be

owned and operated by a member of Afolabi’s Immediate Family, facilitated the fraud and civil

theft described herein by helping Afolabi to give Transamerica the false impression that Afolabi

needed, received and paid for care despite the knowledge of TEG’s officers, employees, agents

and affiliates that Afolabi did not need care, did not receive care and did not incur expenses for

care.

         54.    Transamerica paid a total of $285,960.00 in benefits to Afolabi as a result of his

knowing, intentional, willful, wanton and repeated misrepresentation of material facts to

Transamerica.

         55.    Afolabi’s fraudulent conduct was of such an egregious nature that it shocks the

conscience and justifies an award of punitive damages in addition to compensatory damages.

         56.    Moreover, Transamerica is entitled to a declaration that the Policy is void under the

inherent power of the Court to adjust the equities between the parties due to Afolabi’s breach of

the implied covenant of good faith and fair dealing between the parties and as a means of

compensating Transamerica for its losses.

         57.    There is, therefore, an actual, present and justiciable controversy between the

parties for which there is no adequate remedy at law as to whether the Policy is void.

                                       COUNT I – FRAUD

         58.    Transamerica incorporates the preceding paragraphs of the complaint as though set

forth fully herein.




                                                  9
     Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 10 of 14



       59.     Afolabi misrepresented material facts knowingly, purposefully and with an intent

to defraud Transamerica, including:

               a.      Representing to Transamerica throughout most or all of the duration of the

                       claim that he was eligible for benefits due to a qualifying ADL deficiency

                       when, in fact, he suffered from no such deficiency;

               b.      Representing to Transamerica throughout most or all of the duration of the

                       claim that he received care from TEG when, in fact, he did not receive care

                       from TEG;

               c.      Representing to Transamerica throughout most or all of the duration of the

                       claim that he received care from an eligible and approvable care provider

                       when, in fact, he did not; and

               d.      Representing to Transamerica throughout most or all of the duration of the

                       claim that he incurred expenses for eligible care services when, in fact, he

                       did not.

       60.     Afolabi made each of these misrepresentations repeatedly and with actual

knowledge of its falsity.

       61.     Afolabi made each of these representations to Transamerica or to another person or

entity with knowledge and intent that the false information would be communicated to

Transamerica and acted upon by Transamerica for his benefit and to Transamerica’s detriment.

       62.     Transamerica reasonably and justifiably relied on Afolabi’s misrepresentations to

Transamerica and others to its detriment when it paid benefits to Afolabi.

       63.     Afolabi knew Transamerica would decline to pay benefits if it knew the true nature

of his claim, including his true level of functionality, the fact that he was not receiving care from




                                                 10
     Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 11 of 14



TEG or any approvable caregiver as represented, or the fact that he was not incurring expenses for

the care received, if any.

        64.     Transamerica would, in fact, have declined to pay benefits if it knew the true nature

of Afolabi’s claim, including his true level of functionality, the fact that he was not receiving care

from TEG or any approvable caregiver as represented, or the fact that he was not paying for the

care received, if any.

        65.     As a direct and proximate result of Afolabi’s fraudulent misrepresentations,

Transamerica paid benefits to Afolabi totaling $285,960.00.

        66.     Transamerica incurred additional losses in an amount to be determined at trial

relating to the cost of investigating Afolabi’s fraudulent claim – losses that would not have been

incurred but for Afolabi’s initial and ongoing pattern of fraudulent conduct.

                                   COUNT II – CIVIL THEFT

        67.     Transamerica incorporates the preceding paragraphs of the complaint as though set

forth fully herein.

        68.     Afolabi has engaged in civil theft under the Texas Theft Liability Act, Tex. Civ.

Prac. & Rem. Code Ann. §§ 134.001-.005, by unlawfully appropriating Transamerica’s property

with intent to permanently deprive Transamerica of such property.

        69.     To wit, Afolabi unlawfully obtained insurance benefits from Transamerica through

fraud and artifice with intent to retain all such funds.

        70.     The funds obtained by Afolabi were the lawful property of Transamerica and would

not have been paid to Afolabi but for his fraud and artifice.

        71.     Afolabi, by contrast, had no legitimate right to receive or retain such funds.




                                                  11
     Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 12 of 14



               COUNT III – DECLARATION THAT THE POLICY IS VOID

        72.     Transamerica incorporates the preceding paragraphs of the complaint as though set

forth fully herein.

        73.     Insurance contracts are agreements uberrimae fidei and are imbued with a mutual

implied covenant of good faith and fair dealing.

        74.     By initiating and perpetuating a protracted fraud against Transamerica, Afolabi has

breached the implied covenant and demonstrated that he is incapable of proceeding in good faith

in an ongoing contractual relationship with Transamerica.

        75.     Accordingly, it is necessary and appropriate for the Court to exercise its inherent

power to adjust the equities between the parties by declaring the Policy void so Transamerica is

not faced with a future threat of fraudulent claims.

        76.     In the alternative, it is necessary and appropriate for the Court to declare the Policy

void as a means of compensating Transamerica for a portion of the losses attributable to Afolabi’s

fraudulent conduct.

        77.     There is, therefore, and actual, present and justiciable controversy between the

parties for which there is no adequate remedy at law as to whether the Policy is void.

                       COUNT IV – RESTITUTION OF BENEFITS PAID

        78.     Transamerica incorporates the preceding paragraphs of the complaint as though

stated fully herein.

        79.     Transamerica has no present obligation to pay benefits under the Policy due to one

or more of: (1) Afolabi’s lack of a qualifying ADL deficiency; (2) Afolabi’s failure to receive care

from any caregiver; (3) Afolabi’s failure to receive care from a caregiver that is approvable under




                                                  12
     Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 13 of 14



the terms of the Policy; and/or (4) Afolabi’s failure to incur expenses for care as represented to

Transamerica such that reimbursement under the Policy could be appropriate.

       80.     Transamerica had no obligation to pay benefits under the Policy during some or all

of the period of Afolabi’s claim due to one or more of: (1) Afolabi’s lack of a qualifying ADL

deficiency; (2) Afolabi’s failure to receive care from any caregiver; (3) Afolabi’s failure to receive

care from a caregiver that is approvable under the terms of the Policy; and/or (4) Afolabi’s failure

to incur expenses for care as represented to Transamerica such that reimbursement under the Policy

could be appropriate.

       81.     Transamerica is entitled to restitution in the amount of the benefits paid by

Transamerica since a date to be determined by the Court.

       WHEREFORE, Transamerica respectfully demands the following relief:

               1.       Actual and compensatory damages in an amount to be determined at trial,

                        plus interest;

               2.       Punitive damages;

               3.       Attorney’s fees;

               4.       The costs of litigation;

               5.       A judicial declaration that the Policy is void;

               6.       A judicial declaration that Transamerica may retain some or all of the

                        premium paid for the Policy;

               7.       Restitution of benefits paid to Afolabi since a date to be determined by the

                        Court;

               8.       Such other relief as may be demonstrated at trial; and

               9.       Such other relief as the Court deems just and proper.




                                                   13
Case 4:19-cv-03213 Document 1 Filed on 08/26/19 in TXSD Page 14 of 14



                               Respectfully submitted,

                               s/ Bryan P. Vezey
                               Bryan Vezey
                               State Bar No. 00788583
                               S.D. Texas I.D. No. 19217
                               COZEN O’CONNOR
                               1221 McKinney, Suite 2900
                               Houston, Texas 77010
                               Telephone: (832) 214-3900
                               Telecopier: (832) 214-3905
                               E-mail: bvezey@cozen.com

                               OF COUNSEL:

                               Michael D. Rafalko (pro hac vice to be filed)
                               Katharine E. Mooney (pro hac vice to be filed)
                               COZEN O’CONNOR
                               One Liberty Place
                               1650 Market Street, Suite 2800
                               Philadelphia, PA 19103
                               T: 215-665-4611
                               mrafalko@cozen.com
                               kmooney@cozen.com

                               COUNSEL FOR PLAINTIFF,
                               TRANSAMERICA PREMIER LIFE INSURANCE
                               COMPANY




                                 14
